                                                 Case 5:18-cv-00767-BLF Document 263 Filed 07/14/21 Page 1 of 2



                                           1   J. DAVID HADDEN (CSB No. 176148)
                                               dhadden@fenwick.com
                                           2   SAINA S. SHAMILOV (CSB No. 215636)
                                               sshamilov@fenwick.com
                                           3   MELANIE L. MAYER (admitted pro hac vice)
                                               mmayer@fenwick.com
                                           4   TODD R. GREGORIAN (CSB No. 236096)
                                               tgregorian@fenwick.com
                                           5   RAVI R. RANGANATH (CSB No. 272981)
                                               rranganath@fenwick.com
                                           6   CHIEH TUNG (CSB No. 318963)
                                               ctung@fenwick.com
                                           7   FENWICK & WEST LLP
                                               Silicon Valley Center
                                           8   801 California Street
                                               Mountain View, CA 94041
                                           9   Telephone:     650.988.8500
                                               Facsimile:     650.938.5200
                                          10
                                               Counsel for AMAZON.COM, INC.,
                                          11   AMAZON WEB SERVICES, INC., and
                                               TWITCH INTERACTIVE, INC.
                                          12
                                                                             UNITED STATES DISTRICT COURT
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13
                                                                       NORTHERN DISTRICT OF CALIFORNIA
                                          14
                                                                                  SAN JOSE DIVISION
                                          15
                                               IN RE: PERSONAL WEB TECHNOLOGIES,             Case No.: 5:18-md-02834-BLF
                                          16   LLC ET AL., PATENT LITIGATION
                                                                                             Case No.: 5:18-cv-00767-BLF
                                          17   AMAZON.COM, INC., and AMAZON WEB
                                               SERVICES, INC.,                               Case No.: 5:18-cv-05619-BLF
                                          18
                                                               Plaintiffs
                                          19         v.
                                                                                             REQUEST OF AMAZON.COM, INC.,
                                               PERSONALWEB TECHNOLOGIES, LLC and             AMAZON WEB SERVICES, INC., AND
                                          20                                                 TWITCH INTERACTIVE, INC. FOR
                                               LEVEL 3 COMMUNICATIONS, LLC,
                                                                                             ENTRY OF JUDGMENT PURSUANT
                                          21                   Defendants,                   TO FEDERAL RULE OF CIVIL
                                                                                             PROCEDURE 58(d)
                                          22   PERSONALWEB TECHNOLOGIES, LLC, and
                                               LEVEL 3 COMMUNICATIONS, LLC,
                                          23
                                                               Plaintiffs,
                                          24         v.
                                          25   TWITCH INTERACTIVE, INC.,
                                          26                   Defendant.
                                          27

                                          28
                                                                                                            CASE NOS. 5:18-md-02834-BLF,
                                               AMAZON AND TWITCH REQUEST FOR ENTRY                                5:18-cv-00767-BLF, and
                                               OF JUDGMENT                                                             5:18-cv-05619-BLF
                                                 Case 5:18-cv-00767-BLF Document 263 Filed 07/14/21 Page 2 of 2



                                           1          Amazon.com, Inc., Amazon Web Services, Inc., and Twitch Interactive, Inc. (collectively,

                                           2   “Amazon”) request that the Court enter a separate judgment under Federal Rule of Civil Procedure

                                           3   58(d). On March 2, 2021, the Court awarded Amazon $4,615,242.28 in attorney fees and

                                           4   $203,300.10 in non-taxable costs. (Dkt. 648.) On April 19, 2021, the Court granted an additional

                                           5   $571,961.71 in attorney fees and $11,120.97 in non-taxable costs in a separate order. (Dkt. 656.)

                                           6   Although the Federal Rules provide that the Court’s attorney fee orders have the same effect as a

                                           7   judgment (see Fed. R. Civ. P. 58(a)(3)), Amazon requires a separate judgment to enforce the

                                           8   Court’s award in other forums.

                                           9          The amount of post-judgment interest that has accrued since entry of the fee orders is

                                          10   $1,497.62. Under 28 U.S.C. § 1961, post-judgment interest “shall be calculated from the date of

                                          11   the entry of the judgment, at a rate equal to the weekly average 1-year constant maturity Treasury

                                          12   yield, as published by the Board of Governors of the Federal Reserve System, for the calendar week
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   preceding the date of the judgment.” The weekly average for the calendar week preceding entry of

                                          14   the March 2, 2021 order was 0.08% (see https://www.federalreserve.gov/releases/H15/), and there

                                          15   are 134 days between that order and this Application, including the filing date of July 14, 2021.

                                          16   $1,415.19 of interest has accrued on this portion of the award. The weekly average for the calendar

                                          17   week preceding entry of the April 19, 2021 order was 0.06%, and there are 86 days between that

                                          18   order and this Application. $82.43 of interest has accrued on this portion of the award. Amazon

                                          19   submits herewith a proposed form of judgment.

                                          20          On July 13, counsel for Amazon contacted counsel for PersonalWeb to ask whether

                                          21   PersonalWeb had any objections to the request and proposed judgment. PersonalWeb has not yet

                                          22   provided any objections to date.

                                          23                                                Respectfully submitted,

                                          24   Dated: July 14, 2021                         FENWICK & WEST LLP
                                          25
                                                                                            By: /s/Todd R. Gregorian
                                          26                                                    TODD R. GREGORIAN (CSB No. 236096)
                                          27                                                     Attorneys for AMAZON.COM, INC.,
                                                                                                 AMAZON WEB SERVICES, INC., and
                                          28                                                     TWITCH INTERACTIVE, INC.
                                                                                                                      CASE NOS. 5:18-md-02834-BLF,
                                                AMAZON AND TWITCH REQUEST FOR ENTRY                                         5:18-cv-00767-BLF, and
                                                OF JUDGMENT                                    1                                 5:18-cv-05619-BLF
